                          UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

In Re: Anew Health Care, Inc.                     §            Case No. 18-52711
                                                  §
        DEBTOR                                    §             Chapter 11

      MOTION TO WAIVE APPOINTMENT OF PATIENT CARE OMBUDSMAN

TO THE HONORABLE JUDGE OF SAID COURT:

      Comes now Anew Health Care, Inc., Movant herein, and files this Motion To Waive
Appointment of Patient Care Ombudsman pursuant to 11 U.S.C. § 333, and for cause therefore
would show the following:
1.    On 11/14/2018 Debtor filed its voluntary petition pursuant to Chapter 11 of Title 11 of the
U.S. Code. Debtor continues to manage it's business and financial affairs as Debtor-in-Possession
pursuant to § 107(a) and § 108 of the Bankruptcy Code.

2.      Debtor is a home health care business which operates in San Antonio, Texas.

3.      The cause of Debtor's bankruptcy was not due to any deficiency in patient care or

preservations of patient privacy, but is attributable to unrelated financial and economic reasons.

Specifically, the bankruptcy was filed as the result of levies and liens filed by the Internal

Revenue Service for unpaid employment taxes.

4.      There are no pending lawsuits, claims, complaints, or other issues related to inadequate

patient care.

5.      The existence of Debtor's past history of patient care indicates that an ombudsman is not

necessary to protect patients' care or privacy.

6.      There exists a sufficient presence of Federal and State licensing and regulatory agencies

to protect the interests of patients. Debtor is in good standing with all State and Federal licensing

and regulatory agencies. Adding an ombudsman on pendency of this bankruptcy would be a total
duplication of efforts of various public and private entities already overseeing the welfare of the

children.

7.      Debtor maintains sufficient internal policies, procedures and safeguards to ensure that

appropriate level of care is provided to it's patients.

8.      Most of Debtor's patients have the ability of articulating and preserving their interests and

protecting their rights.

9.      Debtor's patients have a low level of dependency on Debtor's services and facilities.

10.     There is little likelihood of tension between interests of patients and Debtor. There is a

low likelihood that patient care will be sacrificed or compromised in order to effectuate the

reorganization. This is because a decline in patient care, whether real or perceived, would

severely reduce Debtor's ability to receive placements from referring agencies.

11.     There is little potential for injury to patients if Debtor drastically reduced its level of

patient care.

12.     The cost of an ombudsman, as an unnecessary expense, could have a significant negative

impact on the likelihood of a successful reorganization. Debtor's lack of cash and inability to

obtain financing from conventional sources clearly indicates this case cannot afford an

ombudsman.

13.     Debtor maintains all patients' records in a save and secure environment and in

accordance with the Health Insurance Portability and Accountability Act of 1996 (HIPAA)

Privacy, Security and Breach Notification Rules.

        WHEREFORE, PREMISES CONSIDERED, Debtor prays the Court enter an order

waiving the appointment of a health care ombudsman because such appointment is not necessary

under the specific facts of this case, and for such other relief to which Debtor may be entitled.
                                                     Respectfully submitted,

                                                     Law Office of David T. Cain
                                                     8626 Tesoro Dr., Ste. 811
                                                     San Antonio, Texas 78217
                                                     (210) 308-0388; Fax (210) 503-5033

                                                     /s/ David T Cain
                                                     _________________________________
                                                     David T. Cain
                                                     State Bar No. 03598800


                                   CERTIFICATE OF SERVICE

        I hereby certify that on November 29, 2018 a true and correct copy of the above and
foregoing was served upon the following parties-in-interest via electronic means as listed on the
Court's ECF Noticing System or by regular first class mail:

United States Trustee
P.O. Box 1539                                        Anew Health Care, Inc.
San Antonio, TX 78295-1539                           4606 Centerview, Ste 221
                                                     San Antonio, Texas 78228

...and to all creditors on the matrix below.

                                                     /s/ David T. Cain
                                                     ________________________________
                                                     David T. Cain

Academy Systems                  Ann Skowronski                     Bexar County
1343 E. 10th St.                 Tx Dept. of Aging and Disability   c/o Linebarger, Goggan, Blair,
Brooklyn, NY 11230               701 W. 51st,MC W-615               711 Navarro, Suite 300
                                 Austin, TX 78751                   San Antonio, TX 78205

Casey Roy                        Dahill                             Heritage Pro Health Care
Texas Attorney General           PO Box205354                       536 Old Howell Rd.
P.O. Box 12548, MC-008           Dallas, TX 75320                   Greenville, SC 29615
Austin, TX 78714

Internal Revenue Service         Internal Revenue Service           Internal Revenue Service
300 E. 8th St, STOP 5022 AUS     Special Procedures-Insolvency      300 E. 8th St, STOP 5022 AUS
Austin, Texas 78701              P.O. Box 7346                      Austin, Texas 78701
                                 Philadelphia, PA 19101-7346

Kabbage, Inc.                    Office of the Attorney General     Remedy Therapy Staffing
925B Peachtree St. N.E., #1688   P.O. Box 12548                     PO Box 609
Atlanta, GA 30309                Austin, TX 78711-2548              Buda, TX 78610

Rivas Goldstein                  South TX Home Rehab                Speech Specialist
7035 Bee Caves Rd. #200          6014 Queen Bess                    13333 Blanco Rd. 302
Austin, TX 78746                 Corpus Christi, TX 78414           San Antonio, TX 78216
Stericycle                         Stewart Org.       Texas Dept. of Aging and Disability
4010 Commercial Ave                PO Box 166708      PO Box 149030
Northbrook, IL 60062               Irving, TX 75016   Austin, Texas 78714


Ann Skowronski
Texas Health and Human Services.
Mail Code W-615
701 W 51st Street
Austin, TX 78751
